DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 9/17/2021, claims 1, 11, 12, 15, 16 were amended, claims 7-8, 13-14 were cancelled, and claims 21-24 were newly introduced. Accordingly claims 1-6, 9-12, and 15-24 are currently pending in the amplicon.
Allowable Subject Matter
Claims 1-6, 9-12, and 15-24 are allowed over prior art of record.
Most relevant prior art of record is Marumoto et al. (US 20050013443 A1) hereinafter Marumoto.
Regarding claim 1, Marumoto teaches An audio signal control apparatus (100 in Fig. 1) comprising: a sound input circuit configured to receive an ambient sound signal from a microphone that captures ambient sound (“a second microphone provided on the apparatus, a level-change detecting unit which detects a level change in ambient noise based on sound collected by the second microphone, and an audio correcting unit which, when the level change in ambient noise is detected by the level-change detecting unit, based on two signals, one signal being obtained by allowing an audio signal input to the speaker to pass through the first filter, and the other signal representing the ambient noise,” in ¶[0019]); a sound output circuit (combination of amplifier 60, 20 and 10 in Fig. 1) configured to generate an output sound signal and transmit the output sound signal to a speaker to generate sound based on the output sound signal (speaker 62 produces the sound in Fig. 1); and a control circuit configured to: determine characteristics of the ambient sound based on the ambient sound signal received by the sound input circuit, determine a frequency band of the sound to be generated by the speaker based on the characteristics of the ambient sound, and control the sound output circuit to generate an output 
Marumoto does not specifically disclose the device further comprising memory storing a table indicating a relationship among frequency bands and time zones during a day; determine a frequency band of the sound to be generated by the speaker based on the characteristics of the ambient sound and by referring to the table in the memory using the determined time zone.
The following is the reason for allowance of claim 1:
Marumoto alone or in combination with any other prior art of record does not specifically disclose the device further comprising memory storing a table indicating a relationship among frequency bands and time zones during a day; determine a frequency band of the sound to be generated by the speaker based on the characteristics of the ambient sound and by referring to the table in the memory using the determined time zone, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-6, 9, 10, are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12, 15, 21-24, claims are allowed for their dependency on allowed claim 11.

Regarding claims 17-20, claims are allowed for their dependency on allowed claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.